DETAILED ACTION

Previous Rejections
Applicant’s arguments, filed 12/01/21, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Rejoinder
Claim 59 is directed to a nonelected species. Claim 59, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. Rejoinder is due to the 12/01/2021 claim amendments, drawn to a nonelected species.

Response to Arguments
Applicant's arguments filed 12/01/2021 have been fully considered but they are not persuasive.
Applicant argued that neither of Baumann, nor Pasricha or Principe, individually or in combination, teach treating or reducing the likelihood of xerostomia in a subject.
The Examiner responds that “treating or reducing the likelihood of xerostomia in a subject” is an intended use limitation. In the instant case, the recited purpose or intended use of the claimed subject matter does not result in a structural difference between the claimed invention and the prior art.
In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - § 2112.02.
Here, the intended use (e.g. treating or reducing the likelihood of xerostomia in a subject) does not result in a structural difference between the claimed invention and the prior art. For example, there does not appear to be structural differences between the claimed composition (dentifrice or paste containing a therapeutically effective amount of tetrahydrobiopterin), and Bauman’s toothpaste that contained therapeutically effective amounts of tetrahydrobiopterin. Further, Bauman’s composition is capable of treating or reducing the likelihood of xerostomia in a subject, as recited in the preamble (e.g. pharmaceutical composition). As such, Bauman’s compositions meets the limitations of the instant claims. See the below 35 USC § 103 rejection, which is maintained.

Claim Rejections - 35 USC § 103 - Obviousness
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 

Claims 18, 20, 25-29, 31-34, 59-61 and 63 are rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al (WO 2005/046660 A1).
Baumann taught [abstract] pharmaceutical compositions generally comprising a modulating substance of the NO-cGMP signaling pathway, as well as methods for treating a dental disorder (e.g., diseases of the periodontium and periodontitis taught, at [claims 17 and 20]). Human subjects were taught [page 4, line 6]. Toothpastes (e.g., dentifrice, further comprising surfactants and thickening agents) were taught [claim 26 and at page 26, lines 24 and 33]. Tetrahydrobiopterin was taught [claim 13] as a modulating substance of the NO-cGMP signaling pathway. Pharmaceutically acceptable carriers were taught [page 24, line 20]. Therapeutically effective amounts were taught [page 24, lines 6-12]. Methods of preparing formulations were taught [page 26, lines 11-16].
The prior art disclosed compositions (toothpastes) containing tetrahydrobiopterin [claim 13]. Together these would provide a composition as claimed instantly. 
The prior art is not anticipatory insofar as these combinations must be selected from various lists/locations in the reference. It would have been obvious, however, to make the combination since each component is taught as being useful in making the compositions of the prior art. 
Since this modification of the prior art represents nothing more than “the predictable use of prior art elements according to their established functions” a prima facie case of obviousness exists. See KSR v.  Teleflex, 82 USPQ2d 1385, 1396 (2007). See also Ex parte Perrier, Appeal 2012-003888 (PTAB (2014)) (USSN 11/174,414) (applying the KSR standard of obviousness to selection of xanthan polymer and chloride 
The instant claims 18 and 63 recite a pharmaceutical composition for treating or reducing xerostomia in a subject. 
The instant claims 59-60 further limit the subject to one suffering from, or at risk of xerostomia and decreased salivary flow, respectively.
Baumann’s structure (compositions, i.e., toothpastes, containing tetrahydrobiopterin) is capable of performing the intended use (treating or reducing the likelihood of xerostomia in a subject) as recited in the preamble, and so meets the claims. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) (anticipation rejection affirmed based on Board’s factual finding that the reference dispenser (a spout disclosed as useful for purposes such as dispensing oil from an oil can) would be capable of dispensing popcorn in the manner set forth in appellant’s claim 1 (a dispensing top for dispensing popcorn in a specified manner)) and cases cited therein. See also MPEP § 2112 - § 2112.02.
In the instant case, the intended use (e.g. treating or reducing the likelihood of xerostomia in a subject) does not result in a structural difference between the claimed invention and the prior art. For example, there does not appear to be structural differences between the claimed composition (dentifrice or paste containing a therapeutically effective amount of tetrahydrobiopterin), and Bauman’s toothpaste that contained therapeutically effective amounts of tetrahydrobiopterin. Further, Bauman’s composition is capable of treating or reducing the likelihood of xerostomia in a subject, as recited in 
Baumann reads on claims 18, 20, 59-61 and 63.
Claims 25-29 and 32-34 are rendered prima facie obvious because Baumann taught the active ingredient present at 0.1 to 99.5 % of the composition [page 27, lines 16-19]. Baumann further taught dosages of from about 1 ng to about 100 mg per kilogram of body weight [page 23, lines 8-12].
Claim 25 recites the active present from about 3.18 to 635 µmol per kg weight of the subject.
Claim 26 recites the active present from about 15.9 to 127 µmol per kg weight of the subject.
Claim 27 recites the active present from about 31.8 to 63.5 µmol per kg weight of the subject.
Claim 28 recites the active present from about 31.8 to 63.5 µmol per kg weight of the subject.
Claim 29 recites the active present from about 3.2 to 3200 µmol of the composition.
Claim 31 recites the active present at 320 µmol of the composition.
Claim 32 recites an amount of the active to achieve a concentration of 10-100 µM of BH4 at a salivary gland of the subject.
Claim 33 recites an amount of the active to achieve a concentration of 50-200 µM of BH4 at a salivary gland of the subject.
Claim 34 recites an amount of the active to achieve a concentration of 100 µM of BH4 at a salivary gland of the subject.

Claim 61 is rendered prima facie obvious because Baumann taught treating dental caries [page 16, line 25].

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al (WO 2005/046660 A1), in view of Pasricha et al (USP 9,486,456 B2).
The 35 U.S.C. 103 rejection over Baumann was previously discussed. Additionally, Baumann generally taught prodrugs of the active agent (e.g., of tetrahydrobiopterin, BH4) [page 23, line 24].
However, Baumann did not specifically disclose sepiapterin, as recited in claim 19.
Nevertheless, Pasricha taught sepiapterin as a prodrug of BH4 [see the diagram on the face page, at col 3, lines 16-17 and at col 5, lines 16-24].
Since Baumann generally taught prodrugs of BH4, it would have been prima facie obvious to one of ordinary skill in the art to include sepiapterin within the teachings of Baumann, as taught by Pasricha [Pasricha; see the diagram on the face page, at col 3, lines 16-17 and at col 5, lines 16-24]. 
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  In the instant case, it is prima facie obvious to select sepiapterin for .  

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Baumann et al (WO 2005/046660 A1), in view of Principe et al (US 2009/0202450 A1).
The 35 U.S.C. 103 rejection over Baumann was previously discussed.
Although Baumann taught toothpastes comprising surfactants and thickening agents, as discussed, Baumann did not disclose an abrasive and a humectant, as recited in claim 21.
Principe taught oral care products [abstract], inclusive of toothpastes [0092], comprising abrasives and humectants [claim 16]. The abrasives were useful as polishing materials [0044]. The humectants, useful in preventing oral compositions from hardening upon exposure to air, also imparted desirable sweetness or flavor to the dentifrice compositions [0077].
Since Baumann taught dentifrice compositions, it would have been prima facie obvious to one of ordinary skill in the art to include, within Baumann, abrasives and humectants, as taught by Principe. An ordinarily skilled artisan would have been motivated to include useful polishing agents (i.e., abrasives), and agents that were useful in preventing the toothpastes from hardening upon exposure to air, and that also imparted desirable sweetness or flavor to the dentifrice (i.e., humectant), as taught by Principe [Principe, claim 16 and ¶s 0044, 0077].

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CELESTE A RONEY whose telephone number is (571)272-5192. The examiner can normally be reached Monday-Friday; 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/CELESTE A RONEY/Primary Examiner, Art Unit 1612